Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 18, 2019                                                                                   Bridget M. McCormack,
                                                                                                                    Chief Justice

  158795                                                                                                   David F. Viviano,
                                                                                                           Chief Justice Pro Tem

                                                                                                         Stephen J. Markman
  CHARLES C. BUTLER, Personal Representative                                                                  Brian K. Zahra
  of the ESTATE OF HARISHKUMAR PATEL,                                                                   Richard H. Bernstein
              Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh,
                                                                                                                         Justices
  v                                                                  SC: 158795
                                                                     COA: 337851
                                                                     Berrien CC: 12-000336-NP
  REINALT-THOMAS CORPORATION, d/b/a
  DISCOUNT TIRE COMPANY,
           Defendant,
  and
  GOODYEAR TIRE & RUBBER COMPANY,
          Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 25, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

         MARKMAN, J. (concurring).

          I concur in the Court’s order denying leave to appeal. I write separately only to note
  that while I agree with the Court of Appeals that a reversal here is not warranted, I also
  agree with that court that a number of the comments made by plaintiff’s counsel during
  closing argument were inappropriate, e.g., comments depicting defendant as a “greedy
  corporation attempting to cheat the helpless plaintiff.” Patel v Reinalt-Thomas Corp,
  unpublished per curiam opinion of the Court of Appeals, issued October 25, 2018 (Docket
  No. 337851), p 12. While, in my judgment, these comments do not under the circumstances
  of this case warrant reversal, it should not go without saying that they were inappropriate.
  Not only should a corporate defendant not have to go through a rhetorical gauntlet of the
  sort encountered in this case, but this state should not allow its justice system to be
  employed in such an exploitive manner.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 18, 2019
           b1015
                                                                                Clerk